Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-20-00006-CV

                                      IN RE Robert David PEOPLES

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 29, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 3, 2020, relator filed a petition for writ of mandamus and a motion requesting

a stay of the January 27, 2020 trial setting pending final resolution of the petition for writ of

mandamus. The real party in interest filed a response to relator’s request for a stay. After

considering the petition and the record, this court concludes relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

Relator’s request for a stay is denied as moot.

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2018-CI-24083, styled In the Matter of the Marriage of Robert David
Peoples and Melissa Nicole Peoples, pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable
Cynthia Marie Chapa presiding.